Citation Nr: 0832161	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
coronary artery disease has increased in severity due to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his coronary 
artery disease is aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007).  As will be discussed below, the 
Board finds that service connection for coronary artery 
disease is warranted; therefore, a full discussion of whether 
VA met these duties is not needed.  It is important to note, 
however, that although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Secondary Service Connection

The veteran seeks service connection for coronary artery 
disease that he claims has been aggravated by his service-
connected diabetes mellitus.  During the course of this 
appeal, the regulation pertinent to secondary service 
connection claims changed.  Prior to October 10, 2006, the 
relevant regulation stated that a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2005).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(holding that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

Effective October 10, 2006, a new paragraph concerning 
aggravation was added to 38 C.F.R. § 3.310, which states in 
part that, "VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation."  
38 C.F.R. § 3.310(b) (effective October 10, 2006).  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The basic principle remains the same.  The medical evidence 
must show that the current disability has been aggravated by 
the service-connected disability. 

To that end, the veteran has submitted two opinions from his 
treating cardiologist, who has had full access to the 
veteran's heart treatment records and is aware of the 
veteran's treatment for his service-connected diabetes 
mellitus.  In August 2005, the specialist stated that the 
veteran had known coronary artery disease and "certainly 
diabetes is 'as likely as not' to be contributing to his 
heart disease, as it is a known risk factor."  The 
specialist clarified his opinion in a March 2006 letter, at 
which time he wrote that "diabetes is a continuing risk 
factor which aggravates the status of the [the veteran's] 
heart disease."  He explained that the veteran had an 
aggressive progression of his heart disease, which has 
required open heart surgery and the placement of an 
implantable cardiodefibrilator (ICD).  He concluded that the 
veteran's diabetes had accelerated the progress of his 
coronary artery disease. 

The evidence against the claim includes a November 2005 VA 
examination report, in which the examining physician found 
that the veteran's coronary artery disease was "probably 
unrelated to his diabetes" though an express opinion on 
aggravation was not rendered.  In response to the private 
opinions offered, the veteran was scheduled for, and 
underwent, a VA examination in January 2007.  It is unclear 
from the report whether the VA examiner was a physician, a 
cardiologist, or other medical professional.  Regardless, the 
examiner reviewed the veteran's claims file and opined that 
the veteran's diabetes "may have had an adverse effect on 
his coronary artery disease however, ... there is no evidence 
to support that claim." 

Each of these opinions, both for and against the veteran's 
claim, are considered credible, as they were offered by 
competent medical professionals, albeit of varying degrees of 
experience and expertise, on the basis of the available 
medical evidence.  Each offered a rationale for his 
conclusion.  Further, the accompanying clinical records do 
not contradict either conclusion, merely documenting on-going 
treatment for both disabilities, with increasing levels of 
severity.  Applying the relevant law and regulations to the 
facts in this case, the Board regards the credible opinions 
as sufficient to place the evidence in equipoise as to 
whether the veteran's currently diagnosed coronary artery 
disease has been aggravated by his service-connected diabetes 
mellitus.  Under the circumstances, where there is an 
approximate balance between the positive and negative 
evidence, the benefit of the doubt is given to the veteran.  
38 C.F.R. § 3.102 (2007).  Service connection is warranted 
for coronary artery disease. 
	

ORDER

Entitlement to service connection for coronary artery disease 
is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


